DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2014/0343170 A1) in view of Nasu et al (JP2009-203200, its JPO English abstract and its machine-assisted English translation) (with Shirota et al (US 2015/0329674 A1) which is being cited here merely to support the Examiner’s assertion that Sugiyama’s PME-4000 is methoxypolyethylene glycol (90) methacrylate).
In Preparation Example 2, Sugiyama teaches (Table 1, [0143]) a corona-core microgel, which is polymerized from (i) a macromonomer PME-4000 ( which is methoxy polyethylene glycol (90) methacrylate, as evidenced by Shirota ([0142]), (ii) hydrophobic monomers MMA (methyl methacrylate) and nBMA (butyl methacrylate), and (iii) crosslinking monomer EGDMA (ethylene glycol dimethacrylate) (thus, Sugiyama teaches instant core-corona microgel of (acrylates/methoxy PEG methacrylate) crosspolymers).  Furthermore, in test example 2-1 (see Table 5), Sugiyama teaches an oil-in-water emulsified composition containing (a) 1.2 wt.% of the corona-core microgel of its Preparation Example 2 (as an emulsifying agent), (b) oil phase and (c) water phase.  Sugiyama furthermore teaches (see Example 10 in [0200]) that its oil-in-water emulsified composition containing the corona-core microgel of its Preparation Example 2 can be used as foundation (thus Sugiyama teaches instant oil-in-water emulsion makeup).  
Sugiyama teaches ([0083]) that its oil-in-water emulsified composition is prepared by mixing and dispersing the corona-core microgel emulsifying agent in 
Sugiya does not teach that its oil-in-water emulsified composition contains an agar microgel as required in instant claim 1 and does not teach that its oil-in-water emulsified composition contains a powder dispersed in the oil phase (i.e., although Sugiya teaches ([0121], [0124] and [0200]) the use of powders such as titanium dioxide or iron oxide, Sugiya does not clearly teach that those powders are dispersed in the oil phase). Nasu et al teaches (see JPO English abstract) an oil-in-water emulsified composition comprising an aqueous phase containing agar microgel, an oily phase dispersed in the aqueous phase as emulsified particles and a powder component dispersed in the oily phase.  Nasu teaches (see abstract) that such oil-in-water emulsified composition is free from stickiness and excellent in emulsion stability.  Since Sugiyama also teaches (abstract) that the object of its invention is to provide an oil-in-water emulsified composition that is superior in emulsification stability and is free of stickiness at the time of application ([0031]), it would have been obvious to one skilled in the art to have the water phase of Sugiyama’s oil-in-water emulsified composition to contain agar microgel and also to have Sugiyama’s powder components dispersed in the oil phase of its oil-in-water emulsified composition with a reasonable expectation of achieving an oil-in-water emulsified composition that is further enhanced in emulsification stability and is free of stickiness.  Thus, Sugiyama in view of Nasu renders obvious instant claims 1 and 2 (since Sugiyama in view of Nasu teaches instant method of dispersing 0.5-10 wt.% of a core-corona microgel ((acrylates/methoxy PEG methacrylate) crosspolymers) in an oil-in-water emulsion makeup containing an agar microgel (in the water phase), such method would inherently increase durability and suppress irregularities in the oil-in-water emulsion makeup as instantly recited).   
With respect to instant claims 3 and 4, Sugiyama’s oil-in-water emulsified composition of test example 2-1 (see Table 5) contains 0% of polyoxyethylene (60) hydrogenated castor oil and 0% of polyoxyethylene (60) sorbitan monostearate (both which are non-ionic surfactants – see [0138] and [0140]).  Thus, Sugiyama in view of Nasu renders obvious instant claims 3 and 4 (instant claim languages of claims 3 and 4 do not require the presence of the non-ionic surfactant – it only requires that when (i.e., if) the non-ionic surfactant is present, the amount for the non-ionic surfactant is not more than 3% by mass in the composition).   
Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2014/0343170 A1) in view of Nasu et al (JP2009-203200, its JPO English abstract and its machine-assisted English translation) as applied to claim 1 above, and further in view of Nakamoto et al (JP2005-82527, its JPO English abstract and its machine-assisted English translation).
Sugiyama in view of Nasu is discussed above in Paragraph 5.  Sugiyama in view of Nasu does not explicitly teach instant limitation with respect to the viscosity of the oil-in-water emulsion makeup.  Nakamoto teaches (see JPO English abstract) a cosmetic composition comprising an agar microgel and having viscosity range from 0.1 mPa.s or more to less than 2,000 mPa.s (a 25oC).  Nakamoto teaches that such cosmetic composition has good appearance and good disperse stability of dispersed dispersion media in a liquid phase even in commercial distribution and long-period storage (see JPO abstract).  It would have been obvious to one skilled in the art to adjust the viscosity of the oil-in-water emulsion composition taught by Sugiyama in view of Nasu to be in the range from 0.1 mPa.s or more to less than 2,000 mPa.s with a reasonable expectation of obtaining a cosmetic composition having good appearance and good disperse stability of dispersed dispersion media in a liquid phase even in commercial distribution and long-period storage, as taught by Nakamoto.  Thus, Sugiyama in view of Nasu and further in view of Nakamoto renders obvious instant claims 5-16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        October 23, 2021